Citation Nr: 0335623	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include consideration as 
secondary to the veteran's service-connected lumbar strain.

3.  Entitlement to service connection for a cervical spine 
disorder, to include consideration as secondary to the 
veteran's service-connected lumbar strain.

4.  Entitlement to service connection for urinary 
incontinence and gross hematuria, to include consideration as 
secondary to the veteran's service-connected lumbar strain.

5.  Entitlement to service connection for depression, to 
include consideration as secondary to the veteran's service-
connected lumbar strain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.


REMAND

In March 2003, under 38 C.F.R. § 19.9(a)(2) (2002), the Board 
requested that the veteran be afforded a VA spine examination 
addressing the relationship between his service-connected 
lumbar strain and his nonservice-connected degenerative disc 
disease of the lumbar spine.  The Board also instructed that 
records from the Social Security Administration (SSA) be 
requested.  This development has been fully accomplished in 
accordance with the Board's instructions.

Significantly, however, in Disabled American Veterans v. 
Principi, 327 F.3d 1339 (2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allows the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the claimant's waiver.  Also, the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2)(ii) (2002), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002), which provides 
the claimant one year to submit evidence.  Therefore, that 
section was also invalidated.

To date, the newly obtained evidence has not been considered 
by the RO, and the veteran has not in any way waived RO 
consideration of this evidence.  A waiver previously 
submitted by the veteran cannot be considered to apply to 
subsequently developed evidence.  In view of the Federal 
Circuit decision, and so as to provide every consideration to 
the veteran's claims without taking action that might 
prejudice his appeal, the Board observes that additional due 
process requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Accordingly, this case is 
REMANDED to the RO for the following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current claims.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate his claims and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  After allowing the veteran an 
appropriate period of time in which to 
respond, the RO should readjudicate the 
claims of entitlement to an increased 
evaluation for lumbar strain and 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, a cervical spine disorder, urinary 
incontinence and gross hematuria, and 
depression, all to include consideration 
as secondary to the veteran's service-
connected lumbar strain.  If one or more 
of these claims remains denied, the RO 
should then issue a Supplemental 
Statement of the Case addressing the 
claim(s).  This Supplemental Statement of 
the Case should also include the recently 
enacted provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002).

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




